ORDER

PER CURIAM.
Ernest Ray appeals the judgment entered upon his conviction by jury of robbery in the first degree and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2015).